PER CURIAM.
This appeal seeks review of a final order of dismissal.
The appellant filed a declaratory decree action, seeking to recover upon an alleged oral agreement for attorney’s fees in the successful procuring, by a mandamus action, of monies from the City of Miami for the appellees (which monies were collected under the provisions of Chapter 19112, Laws of Fla., Acts of 1939, F.S.A. § 175.01 et seq.), together with the establishment of a separate fund to administer such monies. It appears that the appellant was successful in his original action and produced the monies (paid into the fund subsequently created) from June 5, 1952 to February 24, 1955, for which services he has previously been paid. He urges, by the instant *510proceedings, that he is entitled to additional attorney’s fees, based on an agreed percentage for the monies paid into the fund ultimately created, from the date of the supreme court’s mandate in the original mandamus action until the date of the creation of the fund.
The fact that it took him three additional years to enforce the original award did not enlarge the basis for his fee. It may have been additional work, but his fee was to be paid on a percentage of the money recovered. This was done by the prior award; creation of the fund fixed the time of payment. The only money that entered the fund as a result of appellant’s efforts was that between 1952 and 1955, for which he has been paid. Therefore, the finding from the face of the complaint that the plaintiff had been paid in full constituted a declaration of his rights, and the decree appealed from is affirmed.
Affirmed.